Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2018

                                     No. 04-17-00595-CR

                                  Christopher M. HARBER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5166
                           Honorable Ron Rangel, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, we GRANT counsel’s motion to
withdraw. We ABATE this appeal and REMAND the case to the trial court for appointment of
new counsel to represent appellant on appeal.

       We ORDER the trial court clerk to file a supplemental clerk’s record containing the order
appointing new appellate counsel within thirty days from the date of this order.

       It is so ORDERED on October 24, 2018.


                                                           _____________________________
                                                           Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.

                                                           _____________________________
                                                           Keith E. Hottle, Clerk of Court